Exhibit 10.21




SECOND AMENDMENT TO AGREEMENT
FOR PURCHASE AND SALE OF REAL PROPERTY
THIS SECOND AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this
"Amendment") is made to be effective as of November 18, 2016, by and between ARC
DB5PROP001, LLC, a Delaware limited liability company and, its sole member,
AMERICAN FINANCE OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(collectively "Seller"), and CAPITAL COMMERCIAL INVESTMENTS, INC., a Texas
corporation ("Buyer"), (Seller and Buyer sometimes collectively referred to
herein as the "Parties").
Recitals
A.The Parties entered into that certain Agreement for Purchase and Sale of Real
Property (the "Original Agreement"), with an effective date of October 11, 2016,
pursuant to which Buyer agreed to purchase from Seller the real property located
at 1300, 1350, and 1400 American Boulevard, Hopewell Township, NJ, such real
property being more particularly described therein (the "Property"). The
Original Agreement was amended by First Amendment to Agreement for Purchase and
Sale of Real Property dated November 10, 2016 (the "First Amendment"). The
Original Agreement, as amended by the First Amendment, is hereinafter referred
to as the "Agreement".
B.Seller and Buyer desire to further amend the Agreement as hereinafter set
forth.
Amendment
For and in consideration of the premises and the mutual covenants and agreements
hereinafter made, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby amend the
Agreement as follows:
1.Due Diligence Period. Seller and Buyer agree the Due Diligence Period and
Buyer's
right to terminate referenced in Section 6(b) of the Agreement is hereby amended
to be 5:00 p.m. Central Standard Time on Wednesday, November 23, 2016. Buyer
agrees as of the effective date of this Amendment, Buyer's right to terminate
under Section 6(b) of the Agreement is limited to Buyer resolving its parking
issues related to the Property. Except for resolution of the parking issues,
Buyer acknowledges it is satisfied with the physical condition of the Property.
2.Miscellaneous.
a.    All terms and conditions of the Agreement not expressly modified by this
Amendment shall remain in full force and effect, and, in the event of any
inconsistencies between this Amendment and the terms of the Agreement, the terms
set forth in this Amendment shall govern and control. Except as expressly
amended hereby, the Agreement shall remain in full force and effect as of the
date thereof. Unless specifically defined herein or the context requires
otherwise, all capitalized terms used herein shall have the meaning ascribed to
them in the Agreement.





--------------------------------------------------------------------------------




b.This Amendment may be executed in one or more counterparts which shall be
construed together as one document. For purposes of the execution hereof,
signatures delivered by facsimile transmission or by electronic mail (e.g.
email) may be treated as originals.
c.This Amendment shall be binding upon and shall inure to the benefit of each
of the Parties and their respective successors and assigns.
EXECUTED as of the date first written above.
SELLER:
ARC DB5PROP001, LLC, a Delaware limited liability company
By: American Finance Operating Partnership, L.P., a Delaware limited
partnership, its sole member
By: American Finance Trust, Inc., a Maryland Corporation, its general partner


By:  /s/ Jesse C. Galloway   
   Name: Jesse C. Galloway 
   Title: Authorized Signatory 
   
BUYER:
CAPITAL COMMERCIAL INVESTMENTS, INC., a Texas corporation
By:  /s/ Paul D. Agarwal   
   Name: Paul D. Agarwal 
   Title: President 
   



AMERICAN FINANCE OPERATING
PARTNERSHIP, L.P., a Delaware limited
partnership


By: American Finance Trust, Inc.,
a Maryland Corporation, its general partner




By: /s/ Jesse C. Galloway
Name: Jesse C. Galloway
Title: Authorized Signatory



